DETAILED ACTION
This is a corrected notice of allowability to acknowledge and review the references listed on the IDS submitted 1/20/2022.
The following is a response to Applicant’s communications filed Aug 2, 2021 that included amendments, which have been entered. Applicant amended claims 1, 2, 17, 18, 21, 22. As a result of these amendments, claims 1-9, 17-27 are allowable.
The Information Disclosure Statements (IDS) filed by Applicant on May 6, 2021 and August 5, 2021 are acknowledged.





REASONS FOR ALLOWANCE
Claims 1-9, 17-27 are allowed. 
The following is an examiner’s statement of reasons for allowance:

35 USC 101
The amendments present additional elements in high details of specificity, when viewed as a whole, integrates any recited abstract ideas into a practical application, under Step 2A Prong 2 (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly claims 17 & 21:
enabling presentation of a digital media event on the client device associated with the respondent; providing, for presentation on the client device along with the digital media event, a graphical input element with which the respondent can interact over a time period to answer the single electronic survey question, the graphical input element comprising a slider input element or a dial input element that causes the client device to store a value of a perception data point indicating a perception rating based on an interaction with the slider input element or the dial input element for a time range of the digital media event; 
receiving, from the client device, a plurality of perception data points over the time period for the single electronic survey question based on the respondent's interaction with the graphical input element during the presentation of the digital media event; 

associating an identified perception data point of the plurality of perception data points with a specific time range of the digital media event by storing metadata indicating the specific time range of the digital media event for the identified perception data point;
Page 2 of 21




generating, based on the received plurality of perception data points, response data for the single electronic survey question; 
determining that the identified perception data point from the plurality of perception data points has a perception rating that meets a rating threshold by determining that the stored value of the identified perception data point meets the rating threshold; and 
administering, to the client device, an additional electronic survey question related to the single electronic survey question in response to determining that the value of the identified perception data point of the single electronic survey question meets the rating threshold, the additional electronic survey question being different than the single electronic survey question, by: 
determining, utilizing the metadata stored for the identified perception data point of the single electronic survey question, a question portion for the additional electronic survey question related to the perception rating of the respondent at the specific time range of the digital media event corresponding to the identified perception data point; 
determining, in connection with determining the question portion for the additional electronic survey question, a start time and an end time of a portion of the digital media event corresponding to the specific time range associated with the identified perception data point; and 
initiating, [[to]]for display at the client device, .

These additional elements describe a specific method and system to provide an interactive graphical user interface to administer survey questions and controlling digital media playback, by utilizing specific GUI elements of slide or dial input to associate specific times with metadata collected by controlling the specific GUI elements during digital media playback and combining the technical feature of the GUI and technical feature of replaying the digital media event at the specific times based on the responses using the specific GUI elements, and in combination as whole, these additional elements apply any abstract in a meaningful way that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, and thus, these additional elements integrate any recited abstract idea into a practical application under the second prong of Step 2A.

Prior Art
The closest prior art are U.S. Patent Publication No. 2012/0011006 to Schultz et al. (hereinafter Schultz) in view of U.S. Patent Publication No. 2016/0133154 to Cortes et al. (hereinafter Cortes). ; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, 17, & 21, none of the these references teaches the following claim features required by claims 1, and similarly claims 17 & 21:
enabling presentation of a digital media event on the client device associated with the respondent; providing, for presentation on the client device along with the digital media event, a graphical input element with which the respondent can interact over a time period to answer the single electronic survey question, the graphical input element comprising a slider input element or a dial input element that causes the client device to store a value of a perception data point indicating a perception rating based on an interaction with the slider input element or the dial input element for a time range of the digital media event; 
receiving, from the client device, a plurality of perception data points over the time period for the single electronic survey question based on the respondent's interaction with the graphical input element during the presentation of the digital media event; 
storing, for each perception data point from the plurality of perception data points, a value that indicates a perception rating of the respondent corresponding to a separate time range of the digital media event; and 
associating an identified perception data point of the plurality of perception data points with a specific time range of the digital media event by storing metadata indicating the specific time range of the digital media event for the identified perception data point;
Page 2 of 21




generating, based on the received plurality of perception data points, response data for the single electronic survey question; 

administering, to the client device, an additional electronic survey question related to the single electronic survey question in response to determining that the value of the identified perception data point of the single electronic survey question meets the rating threshold, the additional electronic survey question being different than the single electronic survey question, by: 
determining, utilizing the metadata stored for the identified perception data point of the single electronic survey question, a question portion for the additional electronic survey question related to the perception rating of the respondent at the specific time range of the digital media event corresponding to the identified perception data point; 
determining, in connection with determining the question portion for the additional electronic survey question, a start time and an end time of a portion of the digital media event corresponding to the specific time range associated with the identified perception data point; and 
initiating, [[to]]for display at the client device, .

Furthermore, Examiner cites the additional reference of Non-Patent Literature, “Pre-Course Key Segment Analysis of Online Lecture Videos” to Che et al, 6/23/2016, hereinafter Che, discloses, The video will be first segmented based on the slide transition. Then we evaluate the importance of each segment based on our analysis of the teacher’s focus. This focus is mainly identified by exploring features in the slide and the speech. Since the whole analysis process is based on multimedia materials, it could be done before the official start of the course. By setting survey questions and collecting forum statistics in the MOOC “Web Technologies”, the proposed method is evaluated. Both the general trend and the high accuracy of selected key segments (over 70%) prove the effectiveness of the proposed method. However, 

Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, and similarly claims 17 & 21, cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Schultz, Cortes, and/or any other additional reference(s) would be improper to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623